Citation Nr: 1225107	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  11-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to April 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran had an informal conference with a Decision Review Officer (DRO) in September 2011.

In June 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is also associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDINGS OF FACT

1.  Evidence of record does not demonstrate that bilateral hearing loss had its onset in service or was manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's hearing loss is the result of an established event, injury, or disease during active service, including claimed in-service noise exposure.

2.  Evidence of record does not demonstrate that tinnitus had its onset in service or was manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's tinnitus is the result of an established event, injury, or disease during active service, including claimed in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the service connection issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed service connection claims for hearing loss and tinnitus in April 2010.  The Veteran was notified by the RO via letters dated in April and June 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2010.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained available service treatment records, service personnel records, and VA treatment records.  The Veteran submitted multiple written statements discussing his contentions, service personnel records, and private treatment records as well as treatment provider statements.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his service connection claims.

Discussion of the Veteran's June 2012 Travel Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a hearing loss and tinnitus were identified as issues at the hearing.  Information was solicited regarding onset of the Veteran's claimed hearing loss and tinnitus, his current symptoms, and any causal link between the claimed disorders and events during his active service.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's service connection claims.  

The Board is cognizant that a full copy of the Veteran's service treatment records from his period of active duty in the Air Force has not been associated with the claims file. VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); 38 C.F.R. § 3.159(e) (2011).

In a November 2010 VA Memorandum, the RO detailed its attempts to obtain the service treatment records for the time period from October 1954 to April 1959, concluding that the Veteran's service treatment records for that time period were unavailable after being destroyed in a fire at the storing facility.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  The RO advised the claimant of the unavailability of his service treatment records August 2010 and September 2011 letters of record.  

The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

In addition, a VA examination with respect to the issues of service connection on appeal was obtained in September 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examiner also considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Recently, the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2010). In that case, the Court found that the Board erred in its consideration of an increased rating claim for hearing loss by not seeking additional clarification of the private audiograms, as: (1) there was a lengthy period of time during which the only available evidence consisted of the private audiograms, which could potentially have provided a staged rating; (2) the question of whether the Maryland CNC test was used by the private examiners is a factual, objective question to which there is a yes or no answer and does not in any way rely on the opinion of the examiner; and (3) the burden on VA in obtaining this missing information is minimal.  Id.   

With regard to the present claim for entitlement to service connection for bilateral hearing loss, the Board did not seek additional clarification of the private audiograms from February and May 2009 that were provided in graph form.  However, as discussed below, evidence of record already clearly shows the Veteran suffers from bilateral hearing loss for VA purposes.  The audiograms each showed hearing loss, listing assessments of gradual hearing loss with speech discrimination ability discussed for both ears.  In addition, even assuming that the Board was to seek clarification of those audiograms and they ultimately showed a bilateral hearing loss disability, competent and persuasive evidence of record analyzed in detail below showed that the Veteran's current bilateral hearing loss was not incurred as a result of events during active service. 

While the burden placed on VA to obtain an interpretation of these results is minimal, the Board finds that, for these reasons, a remand is unnecessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).


In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The March 1959 exit hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board will add (+15) (+10) (+10) (+10) (+5).

Factual Background and Analysis

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes or for tinnitus.  A March 1959 audiogram included in the service enlistment examination report listed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 -10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (5)
LEFT
-5 (10)
-5 (5)
-10 (0)
-10 (0)
-10 (5)

Service personnel records detailed that the Veteran's Air Force specialty was listed as Aircraft Mechanics Instructor Specialist.  

In his April 2010 claim, the Veteran asserted that the onset of his bilateral hearing loss and tinnitus was during active service in 1957. 

The Veteran has submitted private audiograms dated in February and May 2009 which included audiometric findings of puretone hearing threshold levels that are shown in graphic form instead of numeric form.  The results clearly document decreased hearing acuity and show that the criteria for impaired hearing under 38 C.F.R. § 3.385 have been met.  However, while the examiner noted that the Veteran had 4 1/2 years of noise exposure in the military as an Air Force jet instructor, no opinion was reported with respect to etiology.   

In a May 2010 lay statement, a friend of 40 years indicated that he noticed the Veteran's hearing loss in the last few years, noting his use of hearing aids for a while now.  


In a September 2010 VA audio examination report, the Veteran complained of bilateral hearing loss and tinnitus for the past two years.  He complained of difficulty hearing certain voices and understanding when multiple conversations going on.  It was noted that he used ear plugs during service while working as an aircraft mechanic as well as an instructor on jet airplane maintenance procedures.  The Veteran did not report post-service occupational and recreational noise exposure.  He provided a history of bilateral tinnitus occurring weekly lasting for minutes, again recalling that he first noticed ringing in his ears 2 years before.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 40
50
55
60
65
LEFT
40
55
60
65
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner diagnosed bilateral sensorineural hearing loss (mild sloping to moderately severe sensorineural hearing loss in each ear).  She opined that it was less than likely that the Veteran's bilateral hearing loss and tinnitus were the result of noise exposure during military service based on his normal hearing on separation examination and reported onset of each claimed disability two years ago. 

In an April 2011 lay statement, the Veteran's fellow serviceman detailed that he and the Veteran worked on running aircraft during service while instructing students.  He detailed that they were issued rubber ear plugs and cautioned about taking care of their ears during service.  

In the September 2011 DRO informal conference report, the Veteran stated that he did not recall receiving a hearing test when he separated from service.  He reported that he received hearing tests every 60 days due to in-service noise exposure as a jet engine mechanics instructor.  He recalled that he initially noticed a problem with tinnitus during service and really noticed hearing loss when he started college a short time after service.  

In an October 2011 statement of record, a private audiologist noted that she was unable to help the Veteran with his request for her to write a letter supporting his VA claim on appeal.  After reviewing a file provided by the Veteran, the audiologist clearly indicated that his hearing was not impaired on service discharge.  She also acknowledged that it was slightly questionable that the Veteran's hearing was recorded as better than normal (-10 db range in both ears) at discharge.  It does not appear that the audiologist was aware of the need to convert ASA to the ISO-ANSI standard.

In written statements of record, the Veteran described his in-service duties as an instructor and noted his use and required removal of simple rubber ear plugs throughout the day to answer questions and perform other duties.  He detailed post-service experiences in college and later working in various engineering positions as well as being elected to the North Dakota Legislature.  He indicated that he noticed that his hearing was failing in late 2008, noting in-service exposure to some firing range noise as well as the constant whine of jet engines during service which left his head pounding and ears ringing long after the engines were shut down.  It was later noted that his hearing gradually decreased due to his in-service noise exposure until it was so bad he sought treatment for it in 2009.  He asserted that his hearing loss was present at service discharge at higher pitches and gradually worsened.  He emphasized that he had no post-service noise exposure.  

During his June 2012 Board hearing, the Veteran asserted that he had suffered from current bilateral hearing loss and tinnitus caused by events during active service.  He specifically indicated that he did not recall any problems with his hearing evaluations during service.  He indicated that his hearing loss onset in 2007 and that his tinnitus started in-service as well as 20 years ago.  His wife testified that she had noticed him having difficulty with his hearing even when they were first married. 

As an initial matter, the Board notes that the post-service September 2010 VA audio examination results did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385 as well as findings of tinnitus.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss and tinnitus.  Accordingly, Shedden element (2) is satisfied as to these claims.  

A finding of a nexus between the Veteran's current bilateral hearing loss and tinnitus disabilities and in-service noise exposure is still needed to satisfy Shedden element (3).  Such is not shown.

First, the record includes no competent medical opinion establishing a causal relationship between the post-service complaints of hearing loss and tinnitus to any established event in service, including claimed in-service noise exposure or acoustic trauma.  The Veteran has not identified or even alluded to the existence of any such opinion.  In fact, the September 2010 VA examiner specifically opined that it was less than likely that the Veteran's bilateral hearing loss and tinnitus were the result of noise exposure during military service based on his normal hearing on separation examination and reported onset of each claimed disability two years ago.  The Veteran's own private audiologist also indicated that she was unable to provide the Veteran with a statement linking his in-service noise exposure and claimed disorders.  She highlighted that his hearing was not impaired on service discharge

Evidence of record also includes the Veteran's statements asserting in-service noise exposure and acoustic trauma, continuity of symptomatology since service, and a causal connection between his claimed disorders and service.  The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of hearing loss and tinnitus as well as his current manifestations of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, to the extent that the Veteran and his spouse generally recall that he has experienced bilateral hearing loss and tinnitus symptomatology in service and since that time, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Earlier statements from the Veteran merely posit the argument that his hearing loss and tinnitus were caused by his in-service noise exposure.  It is true that, in his April 2010 claim, the Veteran asserted that his hearing loss and tinnitus had their onset during his active service.  However, in a statement submitted shortly thereafter in May 2010, he stated that he did not notice a problem with his hearing until 2008.  He similarly testified that he could not recall ever being told that there was a problem with his hearing, even though he was routinely tested.  Hearing Transcript (T.) at 6.  His wife also stated that she did not observe any noticeable problem with his hearing after his release from service.  T. at 7.  Further, reference is made to the September 2010 VA examination report wherein the Veteran reported a history of bilateral hearing loss and tinnitus with an onset of only two years before.  The Board assigns significant value to this report.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, in this case, the Board emphasizes the multi-year gap between discharge from active duty service (1959) and initial reported symptoms and diagnoses in 2009, almost 50 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claims for service connection in 2009, almost 50 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

The Board therefore finds that the Veteran's current statements, made in connection with his pending claims for VA benefits, that he has had bilateral hearing loss and tinnitus since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of bilateral hearing loss and tinnitus symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Further, the Board accords the Veteran's statements regarding the etiology of the claimed disorders no probative value as he is not competent to opine on such complex medical questions.  The Board assigns no probative value to the Veteran's purported assertions of in-service hearing loss and tinnitus, continuity of ear symptomatology since service, and a causal connection between each of his claimed disorders and service.  The Board simply does not find the Veteran's historical recollections to be consistent and accurate.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  The criteria to establish entitlement to service connection for the claimed disorders have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


